1    Steve W. Berman (admitted pro hac vice)
     steve@hbsslaw.com
2    Anne F. Johnson (admitted pro hac vice)
     annej@ hbsslaw.com
3    HAGENS BERMAN SOBOL SHAPIRO LLP
     1301 Second Avenue, Suite 2000
4    Seattle, WA 98101
     Tel: (206) 623-7292
5    Fax: (206) 623-0594

6    Attorneys for Plaintiffs
     [Additional Counsel Listed on Signature Page]
7
     Debra E. Pole (Bar No. 97816)
8    dpole@sidley.com
     Joshua Anderson (Bar No. 211320)
9    janderson@sidley.com
     Alycia A. Degen (Bar No. 211350)
10   adegen@sidley.com
     SIDLEY AUSTIN LLP
11   555 West Fifth Street, Suite 4000
     Los Angeles, CA 90013
12   Telephone:     (213) 896-6000
     Facsimile:     (213) 896-6600
13
     Attorneys for Defendant Gilead Sciences, Inc.
14
                                    UNITED STATES DISTRICT COURT
15
                                 NORTHERN DISTRICT OF CALIFORNIA
16

17

18                                                    )   No. 3:18-cv-06972-JST
     ADRIAN HOLLEY, et al.                            )
19                                                    )   JOINT STIPULATION AND [PROPOSED]
           Plaintiffs,                                )   ORDER TO EXTEND TIME FOR
20                                                    )   DEFENDANT TO RESPOND TO INITIAL
        vs.                                           )   COMPLAINT AND TO SET BRIEFING
21                                                    )   SCHEDULE FOR MOTION TO DISMISS
     GILEAD SCIENCES, INC.,                           )
22                                                    )
          Defendant.                                  )
23                                                    )
                                                      )
24                                                    )
                                                      )
25                                                    )
26

27

28
     JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT AND TO SET BRIEFING
     SCHEDULE FOR MOTION TO DISMISS
     NO. 3:18-CV-06972-JST
1                                          JOINT STIPULATION

2            Pursuant to Northern District of California Civil Local Rule 6-2 and 7-12, Plaintiffs and

3    Defendant Gilead Sciences Inc. (“Gilead”) (together, the “Parties”), by and through their respective

4    undersigned counsel of record, submit the following stipulation and proposed order:

5            WHEREAS, Plaintiffs filed their Complaint in the above-captioned action on November 16,

6    2018;

7            WHEREAS, Gilead was served with the Complaint on November 26, 2018;

8            WHEREAS, Gilead’s current deadline to answer or otherwise respond to Plaintiffs’

9    Complaint is December 17, 2018;

10           WHEREAS, in light of the holidays, the length of the Complaint (139 pages and 644

11   paragraphs), the number of Plaintiffs (140), and the number of legal issues, the Parties have agreed

12   that Gilead shall have an additional 40 days to respond to the Complaint, until and including January

13   25, 2019; and

14           WHEREAS, the Parties have also agreed upon a briefing schedule for Gilead’s forthcoming

15   motion to dismiss and a date for the Parties’ first meet and confer regarding case management issues;

16           WHEREAS, extending Gilead’s deadline to respond to Plaintiffs’ Complaint will not affect

17   the court-ordered March 4, 2019 deadline for the Parties to file their Joint Case Management

18   Statement or the date of the Initial Case Management Conference, which has been set for March 13,

19   2019; and

20           WHEREAS, this is the Parties’ first request for an extension of time.

21           THEREFORE, IT IS HEREBY STIPULATED, by and between the Parties, through their

22   undersigned counsel of record, and pursuant to Civil Local Rule 6-1(a), that:

23           1. The Parties’ first meet and confer regarding case management issues shall be held on

24               January 11, 2019;

25           2. Gilead’s motion to dismiss Plaintiffs’ Complaint shall be due on January 25, 2019;

26           3. Plaintiffs’ opposition to Gilead’s motion to dismiss shall be due on March 11, 2019; and

27           4. Gilead’s reply in support of its motion to dismiss shall be due on April 5, 2019.
28
                                                       -1-
     JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT AND TO SET BRIEFING
     SCHEDULE FOR MOTION TO DISMISS
     NO. 3:18-CV-06972-JST
1    Dated this 10th day of December, 2018

2    Stipulated and agreed to by:

3

4    By: /s/ Joshua E. Anderson                       By: /s/ Anne F. Johnson
         Debra E. Pole (Bar No. 97816)                Steve W. Berman (admitted pro hac vice)
5        dpole@sidley.com                             Anne F. Johnson (admitted pro hac vice)
         Joshua Anderson (Bar No. 211320)             HAGENS BERMAN SOBOL SHAPIRO LLP
6        janderson@sidley.com                         1301 Second Avenue, Suite 2000
7        Alycia A. Degen (Bar No. 211350)             Seattle, WA 98101
         adegen@sidley.com                            Tel: (206) 623-7292
8        SIDLEY AUSTIN LLP                            Fax: (206) 623-0594
         555 West Fifth Street                        Email: steve@hbsslaw.com
9        Los Angeles, CA 90013
         Telephone: (213) 896-6000                    Shana E. Scarlett (SBN 217895)
10
         Facsimile: (213) 896-6600                    HAGENS BERMAN SOBOL SHAPIRO LLP
11                                                    715 Hearst Avenue, Suite 202
         Attorneys for Defendant Gilead Sciences,     Berkeley, CA 94710
12       Inc.                                         Tel: (510) 725-3000
                                                      Fax: (510) 725-3001
13                                                    Email: shanas@hbsslaw.com
14
                                                      Robert C. Hilliard (pro hac vice to be filed)
15                                                    HILLIARD MARTINEZ GONZALES LLP
                                                      719 S. Shoreline Blvd.
16                                                    Corpus Christi, TX 78401
                                                      Tel: (361) 882-1612
17                                                    Fax: (361) 882-3015
                                                      Email: bobh@hmglawfirm.com
18

19                                                    Attorneys for Plaintiffs

20

21

22

23

24

25

26

27

28
                                                       -2-
     JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT AND TO SET BRIEFING
     SCHEDULE FOR MOTION TO DISMISS
     NO. 3:18-CV-06972-JST
1                                       SIGNATURE ATTESTATION

2           I am the ECF User whose identification and password are being used to file the foregoing

3    Stipulation and [Proposed] Order. Pursuant to Civil Local Rule 5-1(i), I hereby attest that the other

4    signatories have concurred in this filing.

5    Dated: December 10, 2018                      By:         /s/ Joshua E. Anderson____________
                                                                  Joshua E. Anderson
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         -3-
     JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT AND TO SET BRIEFING
     SCHEDULE FOR MOTION TO DISMISS
     NO. 3:18-CV-06972-JST
1                                           [PROPOSED] ORDER

2    Pursuant to the foregoing stipulation of the parties and good cause appearing, it is hereby

3    ORDERED as followed:

4           1. The above stipulation is GRANTED.

5           2. The Parties’ first meet and confer regarding case management issues shall be held on

6               January 11, 2019;

7           3. Gilead’s motion to dismiss shall be due on January 25, 2019;

8           4. Plaintiffs’ opposition to Gilead’s motion to dismiss shall be due on March 11, 2019; and

9           5. Gilead’s reply in support of its motion to dismiss shall be due on April 5, 2019.

10

11   PURSUANT TO STIPULATION, IT IS SO ORDERED.

12                   11 2018
     Dated: December___,
13                                                           _________________________________
                                                             Honorable Jon S. Tigar
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       -4-
     JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT AND TO SET BRIEFING
     SCHEDULE FOR MOTION TO DISMISS
     NO. 3:18-CV-06972-JST
